The appellant and one Leon Davis were jointly charged by indictment with the crime of murder. At the time of the trial Davis, known as Butch, had not been apprehended. Woods was tried alone and convicted by the jury of the crime of manslaughter. The trial court denied his motion for new trial, and this appeal is from the verdict and judgment, and from the order denying said motion.
[1] The only point seriously contended for as a ground for reversal is that the following testimony offered on behalf of the defendant should have been received, and that it was error to deny a subsequent tender to prove the conversation suggested by the questions propounded to the witness: *Page 759 
Q. Did you have any conversation at that time with this man you call Butch?
"A. Well, I didn't particularly have a conversation. Mrs. Woods was talking to him.
"Q. You were present at that time?
"A. I was present.
"Q. Tell us what was said."
Objection to the question upon the ground that it called for hearsay, and was incompetent and improper, was sustained. Thereafter a tender of proof was made on behalf of the defendant, that the witness would swear that she overheard appellant's co-defendant admit to Mrs. Woods that he, Davis, and not Woods, committed the murder.
It has repeatedly been held that such evidence is hearsay and incompetent, and we think the rulings of the trial court proper in the instant case. (People v. Flood, 41 Cal.App. 373
[182 P. 766]; People v. Raber, 168 Cal. 316 [143 P. 317.].)
We have read the transcript carefully, and are satisfied that the evidence is amply sufficient to warrant the verdict.
The judgment and order denying motion for new trial are affirmed.
Works, P.J., and Thompson, J., concurred.